DUBOFSKY, Justice.
Mr. Barbour, you were the Respondent in a complaint filed against you with the Grievance Committee of this Court. You were present at the hearing held by the Committee.
You were retained to represent the husband in a dissolution of marriage proceeding which he wished filed in Denver, and you received $196.00 as a retainer. Because of your delay, the wife filed dissolution proceedings in Jefferson County. Although you had notice of the dissolution hearing in Jefferson County, you failed to appear. You did not pay a docket fee for your client or enter an appearance in the matter. You made no efforts to advise your client that the court had granted a decree, ordered payment of temporary child support of $100 per month, and set a date for further hearing on permanent orders. Again, you failed to appear at the hearing when the court entered permanent orders granting custody of the child to the wife, ordering child support in the amount of $150 a month, ordering that the family home be the property of the wife and requiring the husband to execute a Quit Claim Deed in her favor, and ordering the husband to pay the wife’s attorney’s fees of $300.
You did not notify your client of the permanent orders until your client telephoned to complain about your failure to represent him. You placated him by promising to file a petition to reduce the child support, and he paid you an additional $300 fee. You never filed that petition. After several months elapsed, your client retained other counsel.
The Grievance Committee found that you neglected legal matters entrusted to you. The Committee also found that you failed to cooperate with the Grievance Committee by delaying your answer to these proceedings until the date of the hearing. Your failure to act violates DR 6-101 of the Code of Professional Responsibility, which reads:
“DR 6-101
(A) A lawyer shall not:
******
(2) Handle a legal matter without preparation adequate in the circumstances.
(3) Neglect a legal matter entrusted to him.”
You also violated DR 7-101 which provides:
*1083“DR 7-101
(A) A lawyer shall not intentionally:
******
(2) Fail to carry out a contract of employment entered into with a client for professional services, .
(3) Prejudice or damage his client during the course of the professional relationship
In addition, you violated Supreme Court Rule 241(B)(5) prohibiting gross carelessness or negligence on the part of an attorney.
The Committee recommended that you receive public censure, return to your client the $300 attorney’s fee you received, and pay the costs of this proceeding.
We agree.
You, therefore, are censured publicly, Mr. Barbour, and it is ordered that you pay the sum of $300 and the costs of this proceeding in the amount of $51.18 to the Clerk of the Court within thirty days, and that the Clerk of the Court remit the sum of $300 when collected to the client.